Hunter v New York City Hous. Auth. (2016 NY Slip Op 02545)





Hunter v New York City Hous. Auth.


2016 NY Slip Op 02545


Decided on March 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2016

Tom, J.P., Sweeny, Manzanet-Daniels, Gische, Gesmer, JJ.


696 109154/11

[*1]Antoinette Hunter, Plaintiff-Appellant,
vNew York City Housing Authority, Defendant-Respondent.


Arnold E. DiJoseph P.C., New York (Arnold E. DiJoseph, III of
counsel), for appellant.
Congdon, Flaherty, O'Callaghan, Reid, Donlon, Travis & Fishlinger, Uniondale (Christine Gasser of counsel), for respondent.

Order, Supreme Court, New York County (Paul Wooten, J.), entered October 29, 2014, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established entitlement to judgment as a matter of law in this action where plaintiff alleges that she was injured when her sock became caught on a broken tile, causing her to fall. Defendant presented evidence that the elevation differential between the broken tile on which plaintiff's sock was caught and the floor beneath was 1/10th of an inch. Defendant also submitted an expert affidavit showing that the condition of the floor did not violate any code, was not defectively designed, constructed or maintained, and did not present a tripping hazard (see Forrester v Riverbay Corp., 135 AD3d 448 [1st Dept 2016]).
In opposition, plaintiff failed to raise a triable issue of fact as to the size of the defect itself, whether "its intrinsic characteristics or the surrounding circumstances magnif[ied] the dangers it pose[d], so that it unreasonably imperil[ed] the safety of [plaintiff]," (Hutchinson v Sheridan Hill House Corp., 26 NY3d 66, 78 [2015] [internal quotation marks omitted]), or "whether the defect was difficult for [plaintiff] to see or to identify as a hazard or difficult to pass over safely on foot in light of the surrounding circumstances" (id. at 80).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2016
CLERK